Citation Nr: 1435972	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  11-21 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






REMAND

The Veteran served on active duty from September 2003 to September 2007 and from March 2009 to March 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the Veteran's claim.

In April 2013, the Veteran presented sworn testimony during a personal hearing in St. Paul, Minnesota, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA file.

With respect to the current appeal, the Veteran asserts entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  He has specifically contended that he developed a psychiatric disorder as a result of stressful experiences during his military service, including his role as a combat medic.  See, e.g., the Board hearing transcript dated April 2013.

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, a link, established by medical evidence, between current symptomatology and the claimed in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2013); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The regulation further requires the diagnosis to be in conformance with Fourth Edition of the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV).  See 38 C.F.R. §§ 3.304(f); 4.125(a) (2013).

If, however, the alleged stressor is not combat-related, then the veteran's lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

In any event, and in this regard, the Board notes that regulatory amendments have changed the evidentiary standards regarding stressors based on a veteran's fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f)(3).  Under the amendments, lay evidence may establish an alleged stressor where:  1) the stressor is related to a veteran's fear of hostile military or terrorist activity; 2) a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor; 3) the stressor is consistent with the places, types, and circumstances of a veteran's service; and 4) there is no clear and convincing evidence to the contrary.  Fear of hostile military or terrorist activity occurs where a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010, but which have not been decided by the Board as of July 13, 2010.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).  As such, they are applicable to this case.

As indicated above, the Veteran contends that he suffers from PTSD as a result of his experiences as a combat medic while serving in Iraq.  See the Board hearing transcript dated April 2013.  To this end, the Veteran's service records document service in Kuwait/Iraq from June 2009 to March 2010.  Additionally, he is in receipt of the Combat Medical Badge.

The Veteran was afforded a VA examination in May 2010, at which time the examiner determined that he did not meet the diagnostic criteria for PTSD under the DSM-IV criteria.  Notably, in rendering his diagnosis, the examiner indicated that "[t]he Veteran's profile is perhaps not an entirely complete or accurate picture of his current psychological functioning.  The following report should be read with this caution in mind."  See the VA examination report dated May 2010.  The examiner continued that the Veteran reported one credible Criterion A stressor during his service in Iraq that involved another soldier who was shot and killed.  He had to attend to this individual in his duty as a combat medic; "[h]owever, the Veteran denied, on direct questioning, feelings of intense fear, helplessness, or horror."  The examiner additionally noted that the Veteran denied most symptoms of reexperiencing trauma and most symptoms associated with persistence of avoidance of stimuli associated with trauma and numbing of general responsiveness."  Accordingly, the examiner concluded that the Veteran does not appear to meet the full criteria for PTSD.

Nevertheless, the Veteran has asserted that he has experienced increasing manifestations of psychological problems since the May 2010 VA examination.  See the VA Form 9 dated July 2011.  To this end, private treatment records dated in June 2010 document the Veteran's report that he has difficulty dealing with the deaths of those soldiers he could not save on the battlefield.  He reported that he goes into a "dream-like state," becomes very depressed, and isolates himself from family and friends.  See the private treatment records dated June 2010.  Moreover, the Board notes that recent private treatment records document a history of depression as well as a current diagnosis of PTSD.  See, e.g., the private treatment records dated November 2010 & December 2010.

The evidence of record is therefore unclear concerning the current severity of the Veteran's disability.  Specifically, the acquired psychiatric disorder claim presents certain medical questions concerning diagnosis and nexus, which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions must be addressed by an appropriately qualified physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  Upon remand, the Veteran should therefore be afforded a VA examination to address the outstanding questions of diagnosis and nexus pertaining to the pending claim.

In addition, the Veteran testified that he continues to receive treatment from a therapist, Dr. M., as well as, his primary care physician, Dr. D.  Therefore, on remand, any pertinent ongoing treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for symptoms pertinent to the pending claim, to include Dr. M. and Dr. D.  After securing the necessary release, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  All such available documents should be associated with the claims file.

2.  Thereafter, arrange for the Veteran to be scheduled for a VA psychiatric examination to determine the existence, nature and etiology of any current psychiatric disorder, to include PTSD.  Psychological testing should be conducted with a view toward determining whether the Veteran in fact experiences PTSD.  The claims file must be made available to the examiner for review.  After examination and review of the claims file, the examiner should address the following:

(a)  The examiner should either diagnose PTSD or rule it out as a diagnosis.  The examiner should document all other current psychiatric diagnoses.

(b)  If the examiner diagnoses the Veteran with PTSD, the examiner should indicate whether it is at least as likely as not that the Veteran's currently diagnosed PTSD is due to any claimed in-service stressor.  In doing so, the examiner should opine as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's reported fear of hostile military activity is adequate to support a diagnosis of PTSD as set out under DSM IV, and whether the Veteran's symptoms are related to his claimed stressor(s).

(c)  The VA examiner should also render an opinion as to whether it is at least as likely as not that any currently diagnosed acquired psychiatric disorder had its onset in service or is otherwise related to a disease or injury incurred in service.  In answering this question, the examiner should address the Veteran's competent reports regarding the frequency and severity of his psychiatric symptoms since service.

The examiner should provide a complete rationale for any opinion given, including discussion of any evidence contrary to the opinion arrived at by the examiner.  If the examiner is unable to provide an opinion without resorting to speculation, he/she must so state and provide reasoning as to why an opinion cannot be given and whether any additional evidence or testing would assist in providing such opinion.

3.  Thereafter, readjudicate the issue on appeal.  If a benefit sought remains denied, provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

